DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 9/14/2021, is acknowledged. Claims 1 and 3 are amended. Claims 5 – 6 are canceled. Claims 1 and 3 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-062834 (“Haruna”; cited in IDS of 07/11/2018, herein referring to machine translation of record except for figures) in view of US 2017/0129073 (“Wern”; of record), US 2008/0028605 (“Lutz”; cited in IDS of 06/15/2019 and of record), US 2008/0035178 (“Jabado”; of record), and US 2002/0189647 (“Labib”; of record).
Regarding claim 1, Haruna teaches a maintenance method for a turbine blade ([0001]) including internal cooling flow channels for circulating a refrigerant ([0030], L 5-7), the internal cooling flow channels having a first opening at a blade tip of the turbine blade and a second opening at a blade root of the turbine blade (Fig. 1, 1g & arrow exiting tip 1e), the maintenance method comprising: a scale cleaning process ([0010], L 1-3) comprising (i) an ultrasonic cleaning treatment in which the turbine blade is immersed in an ultrasonic water cleaning tank and ultrasonic sound waves are conducted into the ultrasonic water cleaning tank to clean the turbine blade ([0071], L 7-9; [0073], L 4-5; [0090]; Fig. 4, S5, S7), and (ii) a pressurized-water cleaning treatment in which pressurized water is sprayed into the internal cooling flow channels after performing the ultrasonic cleaning treatment ([0073], L 1-4; [0090]; Fig. 4, S6); and a residual-stress removing process comprising performing heat treatment to remove residual stress in the turbine blade after performing the scale cleaning process ([0092], L 1 & 4-5).
Haruna teaches that the ultrasonic cleaning treatment is done in an ultrasonic water cleaning tank in which water is stored ([0073], L 4-5). An ordinarily skilled artisan would 
Haruna teaches that the first water treatment may be either an ultrasonic or pressurized water treatment ([0071]; Fig. 1, S5), and then a subsequent pressurized water treatment and ultrasonic water treatment are performed in order ([0073]). Thus, Haruna teaches both a first ultrasonic water treatment and a first pressurized water treatment, the former reading on the claim limitation.
Haruna does not explicitly teach an initial blasting treatment to clean the turbine blade before the scale cleaning process.
Wern teaches a method for processing a workpiece ([0002], L 1-3). Wern teaches that the workpiece is initially blasted ([0039], L 5-7; Fig. 5, #200), and is then discharged into a washing unit for spray and ultrasonic washing ([0039], L 7-11; Fig. 5, #202, 204, 206, 208). Further, Wern teaches that blasting enables the workpiece to obtain a sufficiently high fatigue strength ([0025], L 21-24), and ultrasonic washing afterwards further removes undesired particulates or particles on the surface of the blasted workpiece ([0034], L 14-18).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Wern into Haruna and conduct a blasting step on the turbine blade prior to ultrasonic washing. The blasting enables the workpiece to obtain a sufficiently high fatigue strength, and the following ultrasonic washing would remove undesired particulates and/or particles present on the surface of the workpiece after blasting.

Lutz teaches a method for cleaning and repairing metallic components, in particular gas turbine blades ([0001]; Claim 20). Lutz teaches that coatings on the workpiece are removed prior to cleaning, repair, and heat treatment ([0015]; Fig. 1, #10), and can be removed by grit blasting ([0015], L 1-3). Lutz also teaches that turbine blades may include a 2-layer protective coating on an external surface consisting of a ceramic coating and a bond coat ([0015], L 5-8). Furthermore, Lutz teaches that the taught method steps provide controlled repair of worn, eroded or otherwise damaged areas of these components to meet precise dimensional and metallurgical requirements, creating robust repaired components that can be returned to service in an engine ([0012]).
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Lutz into Haruna and utilize a blasting treatment to remove a 2-layer protective coating on the turbine blade before a scale cleaning process. This ordering of steps and type of coating removal process provides controlled repair of worn, eroded or otherwise damaged areas of these components to meet precise dimensional and metallurgical requirements, creating robust repaired components that can be returned to service in an engine.
Haruna does not explicitly teach that the first pressurized-water cleaning treatment includes spraying pressurized water into the first opening in the blade tip. Haruna does teach that in the scale cleaning process, a first pressurized-water cleaning treatment is performed in a state where the turbine blade is supported so that the first opening (i.e. the opening located at a blade tip of the turbine blade) is on the upper side in the vertical direction ([0055], L 4-6; [0073], L 1-4).

It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Jabado into Haruna, and utilize a turbine repair apparatus including a separate attachment apparatus which allows for a large number of passages to be cleaned in a single operation. By forcing a liquid under pressure through the passages of a workpiece, contaminants are loosened and any blocked passages may be opened, while contaminated passages may regain their original geometry.
The Examiner asserts that although Jabado illustrates an example of a turbine blade containing cooling passages that only exit at a leading edge of a turbine blade (see Fig. 4, #418 of Jabado, analogous to Fig. 1, arrows exiting lateral sides turbine blade 1A of Haruna) and does not explicitly show any cooling passages which exit at the turbine blade tip, an ordinarily skilled artisan would have found it obvious to apply the teachings of Jabado in a similar manner to cooling passages which exit at the tip of a turbine blade, such as those illustrated by Haruna in Fig. 1 (see arrow exiting tip 1e of turbine blade 1A). As such, the combined teachings of Haruna and Jabado 
Haruna, Wern, Lutz, and Jabado do not explicitly teach switching a support direction of the turbine blade so as to invert a position of the blade tip and the blade root along the vertical direction such that the second opening (i.e. the opening at the blade root of the turbine blade) is now located on the upper side in the vertical direction, and then performing a second pressurized-water cleaning treatment in which pressurized water is sprayed into the second opening. It is noted that Haruna does teach that multiple pressurized-water cleaning treatments may be performed ([0073]), and that water is sprayed into the second opening (i.e. the opening at the blade root of the turbine blade) during a pressurized-water cleaning treatment ([0101], L 1-9; [0104], L 1-3; Fig. 6, #63; Fig. 7, #65).
Labib teaches a process for cleaning the surfaces of internal passageways of complex components ([0002]). Labib teaches that direction of flow may be reversed within the passageways during this cleaning process ([0072], L 1-4). Furthermore, Labib teaches that this reversal of flow allows both ends of a tube to act as an outlet for some time, thereby experiencing the best degree of cleaning ([0072], L 4-9).
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Labib into Haruna, Wern, and Lutz, and reverse the flow of cleaning fluid (in the case of Haruna, pressurized water), within internal passageways. This reversal of flow would allow both ends of a tube to act as an outlet for a portion of cleaning time, thereby experiencing the best degree of cleaning.

To an ordinarily skilled artisan, an obvious choice to allow for the reversal of flow within internal passageways of the turbine blade as suggested by Labib would be to invert the blade between pressurized-water cleaning treatments. The Examiner notes that other such choices could be to, for example, invert the entire cleaning apparatus or portions of the apparatus between pressurized-water cleaning treatments, or to utilize a vacuum pump rather than a positive pressure pump for alternating pressurized-water cleaning treatments. The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103” (MPEP 2143 I E).
Regarding claim 3, Haruna teaches that the turbine blade is a rotor blade ([0030]).

Response to Arguments
Applicant’s remarks filed 9/14/2021 are acknowledged and have been fully considered. Applicant has argued that the amendments to independent claim 1 distinguish over the prior art of record. Applicant argues that the applied Jabado reference does not suggest that the opening into which the pressurized water is sprayed during a pressurized-water cleaning treatment is located on an upper side with respect to the vertical direction so that the pressurized water is sprayed 
In making the argument, Applicant states that Jabado merely teaches supplying the pressurized water into openings which are located along the side of the turbine blade, rather than at a blade tip, and as such, teaches spray in a horizontal direction from the front edge side of the blade. The Examiner asserts that although Jabado only explicitly displays internal passage openings located on a leading edge of the turbine blade (see Fig. 4, #418 of Jabado, analogous to Fig. 1, arrows exiting lateral sides of turbine blade 1A of Haruna) and does not explicitly show any cooling passages which exit at the turbine blade tip, an ordinarily skilled artisan would have found it obvious to apply the teachings of Jabado in a similar manner to cooling passages which exit at the tip of a turbine blade, such as those illustrated by Haruna in Fig. 1 (see arrow exiting tip 1e of turbine blade 1A). In fact, in view of the turbine blade displayed in Fig. 1 of Haruna, the Examiner asserts that an ordinarily skilled artisan would have been expressly motivated to apply the teachings of Jabado to cooling passage openings which open at the tip of a turbine blade. As shown in Fig. 1 of Haruna, if only openings along the lateral edge of the turbine blade are treated (see arrows exiting lateral side of Fig. 1, arrows exiting lateral sides of turbine blade 1A of Haruna), one of the internal passageways of turbine blade 1A of Haruna would not be treated at all (see Fig. 1, internal passage on left side of turbine blade 1A, which does not interface with exits on lateral side of turbine blade). It is once again noted that the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues further that the Labib reference does not teach switching a support direction of the turbine blade so as to invert a position of the blade tip and the blade root along the 
It is noted that an obvious choice to allow for the reversal of flow within internal passageways of the turbine blade (as is explicitly taught by Labib, with motivation to incorporate within the Haruna reference) would be to invert the blade between pressurized-water cleaning treatments. The Examiner notes that other such choices could be to, for example, invert the entire cleaning apparatus or portions of the apparatus between pressurized-water cleaning treatments, or to utilize a vacuum pump rather than a positive pressure pump. The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103” (MPEP 2143 I E). the Examiner is of the position that switching a support direction of the turbine blade so as to invert a position of the blade tip and the blade root along the vertical direction would have been obvious to try to the ordinarily skilled artisan, as it is an option within the grasp of an ordinarily skilled artisan to achieve the intended reversal of flow within internal passageways of the turbine blade, the reversal of flow being taught by Labib.
Applicant argues further that none of the prior art references account for the important benefits of gravity to the turbine cleaning maintenance method. The Examiner notes that if such advantageous effects could be quantified so as to be shown to be unexpected or critical over the prior art, a case for non-obviousness could be considered upon review of such data. However, no 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735